Citation Nr: 0023225	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98- 15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the garnishment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits is proper.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which adjusted the veteran's 
compensation award based on an Order from the State of 
Colorado.  The veteran, who had active service reportedly 
from April 1985 to March 1992, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has waived receipt of his military retirement 
pay and is receiving VA compensation.

2.  The VA has received an Order/Notice from the State of 
Colorado to withhold income from the veteran for child 
support payments.


CONCLUSION OF LAW

The requirements for garnishment of the veteran's VA 
disability compensation have been met.  42 U.S.C.A. § 659 
(2000); 5 C.F.R. §§ 581.101-581.103(1999); 38 C.F.R. 
§ 3.103(b)(3)(vi) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the garnishment of the 
veteran's VA compensation award is proper.  In December 1997, 
the RO in Denver, Colorado received an Order/Notice To 
Withhold Income For Child Support from the State of Colorado, 
County of El Paso, dated December 23, 1997.  This Order was 
forwarded to the RO in Indianapolis, Indiana, the veteran's 
state of residence.  In February 1998, the Indianapolis RO 
sought guidance from the VA Regional Counsel, and in a 
Memorandum dated in March 1998 it was indicated that, "The 
Order is in accordance with Indiana law."  It was further 
indicated that, "It is binding on you as long as [the 
veteran] receives compensation unless his obligation is 
changed or eliminated by court order."  It was noted that 
the Order required a withholding of 65 percent of the 
veteran's disposable income, or $542.00, and that "[t]his 
should be done as soon as possible."  In a March 1998 letter 
to the veteran he was informed by the Indianapolis RO that 
his compensation award was being reduced by $542.00 to comply 
with the Court Order.

The basic requirements for a garnishment of the veteran's 
compensation award under the provisions of 42 U.S.C.A. § 659 
are quite simple.  First, the veteran must be a military 
retiree receiving compensation for a service-connected 
disability in lieu of an equal amount of military retired pay 
in accordance with a total or partial retired pay waiver, 
42 U.S.C.A. § 659(h)(1)(A)(ii)(V), and second, the VA must be 
served with legal process issued by a State Court to compel 
the withholding of money payable to the veteran.  See 
42 U.S.C.A. § 659(i)(5).  Both of these requirements are 
satisfied in this case.  The veteran is receiving $835.00 in 
VA compensation, and as indicated above, an Order dated 
December 23, 1997 was issued by the State of Colorado, County 
of El Paso and received by the VA later that same month.  

In the veteran's Notice of Disagreement he essentially 
indicated his belief that he was not provided due process in 
the RO's action to adjust his compensation award, and in his 
Substantive Appeal maintains that it is a mistake to use his 
VA award to pay child support "which I had been paying out 
of my own pocket."

As for the veteran's contention that he was not provided due 
process, as a general rule, an award of compensation will not 
be reduced "unless the beneficiary has been notified of such 
adverse action and has been provided a period of 60 days in 
which to submit evidence for the purpose of showing that the 
adverse action should not be taken." 38 C.F.R. 
§ 3.103(b)(2).  However, this notice requirement does not 
apply if "[a]n adverse action is based upon a garnishment 
order issued under 42 U.S.C. 659(a)."  38 C.F.R. 
§ 3.103(b)(3)(vi).  Since this action is based under the 
provisions of 42 U.S.C. 659(a), no predetermination notice 
was necessary, and the RO was correct to immediately adjust 
the veteran's benefits.

As for the veteran's second contention that it is a mistake 
to pay his child support obligation out of his VA award, the 
Board would simply note that Congress has provided that VA 
compensation is subject to withholding to enforce the legal 
obligation of an individual to provide child support.  See 
42 U.S.C.A. § 659(h)(1)(A)(ii)(V).  Lastly, the veteran has 
suggested that he is, in fact, paying his child support 
obligation out of his own pocket.  If this is the case as 
asserted, the veteran's remedy is with the State of Colorado, 
County of El Paso.  The VA has no authority to modify or 
ignore the properly issued Order/Notice To Withhold Income 
For Child Support from the State of Colorado, County of El 
Paso, dated December 23, 1997 which requires the withholding 
of 65 percent of the veteran's compensation award.  
Consequently, the Board finds that the garnishment of the 
veteran's compensation award in the amount of $542.00 is 
proper, and accordingly the appeal is denied.



ORDER

The garnishment of the veteran's VA compensation benefits is 
proper, and the appeal is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

